The Vice-Chancellor
decided, that the master should express his opinion upon the propriety of the questions objected to and require the defendant to answer such of them as were proper; and then if he refused and did not appeal from the master’s decision, the proper.course was to move for an attachment ; but that it was not correct to move for an attachment *453against a party or a witness where it did not appear that the master had decided upon the question and required it to be answered.
Mr. Silliman, for the motion.
Mr. Charles Edwards, contra.